        Case 8:17-cv-02942-PWG Document 111 Filed 08/04/20 Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND


  CASA DE MARYLAND, et al.,

                 Plaintiffs,

                        v.                                       Civil No. PWG-17-2942

  U.S. DEPARTMENT OF HOMELAND
  SECURITY, et al.,

                 Defendants.


                        JOINT PROPOSED BRIEFING SCHEDULE
       Pursuant to the Court’s July 31, 2020 Order, the parties, having conferred, jointly propose

the following briefing schedule for Plaintiffs’ forthcoming motion for an order to show cause:

           •   August 14, 2020: Plaintiffs’ motion (not to exceed 20 pages)

           •   August 28, 2020: Defendants’ opposition (not to exceed 20 pages)

           •   September 4, 2020: Plaintiffs’ reply (not to exceed 10 pages)

       A joint proposed order is attached.
Case 8:17-cv-02942-PWG Document 111 Filed 08/04/20 Page 2 of 2



Dated: August 4, 2020                     Respectfully submitted,

/s/ Elizabeth J. Bower                    DAVID M. MORRELL
Elizabeth J. Bower (pro hac vice)         Deputy Assistant Attorney General
Kevin B. Clark (D. Md. 04771)
Willkie Farr & Gallagher LLP              BRAD P. ROSENBERG
1875 K Street, N.W.                       Assistant Branch Director
Washington, DC 20006
Tel: (202) 303-1000                       /s/ Stephen M. Pezzi
ebower@willkie.com                        STEPHEN M. PEZZI
                                          RACHAEL L. WESTMORELAND
John A. Freedman (D. Md. 20276)           Trial Attorneys
Ronald A Schechter (pro hac vice)         United States Department of Justice
Nancy L. Perkins (pro hac vice)           Civil Division, Federal Programs Branch
Emily Dillingham (pro hac vice)           1100 L Street NW
Arnold & Porter Kaye Scholer LLP          Washington, DC 20005
601 Massachusetts Ave., N.W.              Phone: (202) 305-8576
Washington, DC 20001-3743                 Fax: (202) 616-8470
Tel: (202) 942-5000                       Email: stephen.pezzi@usdoj.gov
John.Freedman@arnoldporter.com
                                          Attorneys for Defendants
Dennis A. Corkery (D. Md. 19076)
Washington Lawyers’ Committee for Civil
Rights and Urban Affairs
700 14th Street NW, Suite 400
Washington, DC 20005
Tel: (202) 319-1000
Dennis_Corkery@washlaw.org

Attorneys for Plaintiffs




                                    2
